DETAILED ACTION
This action is responsive to the application No. 16/455,094 filed on June 27, 2019. The amendment filed on September 29, 2020 has been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13 and 21-24 are currently pending and being considered in the Office Action. Claims 14-20 are cancelled. Claims 21-24 are newly added.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “second image sensor package comprising a cavity of air formed between a cover and a plurality of microlenses comprised in the second image sensor package” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent Claim 1, the limitation “a second image sensor package comprising a cavity of air formed between a cover and a plurality of microlenses comprised in the second image sensor package” in lines 9-11 is based on a disclosure which is not enabling. Although Applicant recites in paragraph [0061], “an image sensor having an air-filled cavity between the image sensor and the cover,” this is merely considered a comparative example, and the actual structure of the device is not disclosed. It is unclear whether the second image sensor package would have an otherwise identical structure to that of the claimed invention, or if other modifications would also be necessary. Additionally, it is unclear from Applicant’s disclosure whether a second image sensor having a cavity of air formed between a cover and a plurality of microlenses would have additional elements between the cover and the plurality of microlenses.
Regarding Claims 2-6 and 24, these claims depend from claim 1 and inherit the above rejection therefrom. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent Claim 1, the limitation “wherein an optical performance of the image sensor package is substantially equivalent to a second optical performance of a second image sensor package comprising a cavity of air formed between a cover and a plurality of microlenses comprised in the second image sensor package” in lines 8-11 is indefinite because the disclosure of the invention neither defines the second optical performance of the second image sensor package nor discloses the structure of the second image sensor package. An 
For the purpose of the examination, the limitation “wherein an optical performance of the image sensor package is substantially equivalent to a second optical performance of a second image sensor package comprising a cavity of air formed between a cover and a plurality of microlenses comprised in the second image sensor package” will be interpreted as --wherein the image sensor package has an optical transmissiveness based on the index of refraction of the low refractive index layer and the adhesive--.
Regarding Claims 2-6 and 24, these claims depend from claim 1 and inherit the above rejection therefrom. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noudo (U.S. Pub # 2016/0013233) of record.
Regarding independent Claim 1, Noudo teaches an image sensor package comprising: 
a plurality of microlenses (Fig. 16: 43, paragraph [0087]) coupled over a color filter array (CFA) (Fig. 16: 42, paragraph [0084]); 
a low refractive index layer (Fig. 16: 44, paragraph [0091]) directly coupled to and over the plurality of microlenses (43); 
an adhesive (Fig. 16: 202, paragraph [0151]) directly coupled to and over the low refractive index layer (44); and 
an optically transmissive cover (Fig. 16: 203, paragraph [0151]) directly coupled to and over the adhesive (202); 
wherein the image sensor package (Fig. 16) has an optical transmissiveness (the instant limitation “optical transmissiveness” is considered a statement of the inherent properties and/or functions of the material of the process, wherein the prior art of Noudo anticipates or renders obvious the claimed material structure; it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent; when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; see MPEP § 2112.01) based on the index of refraction ([0091]) of the low refractive index layer (44) and the adhesive (202).
Regarding Claim 2, Noudo teaches the package of claim 1, wherein the low refractive index layer (44) comprises one of an acrylic resin, polymer resins, an inorganic filler, inorganic fillers, an aerogel material, or any combination thereof ([0091]).
Regarding Claim 3, Noudo teaches the package of claim 1, wherein the low refractive index layer (44) comprises a refractive index of 1.2 ([0091]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists; see MPEP § 2144.05).
Regarding Claim 5, Noudo teaches the package of claim 1, wherein the adhesive (202) is directly coupled to an entire surface of the optically transmissive cover (203).
Regarding Claim 6, Noudo teaches the package of claim 1, further comprising a mask layer (Fig. 16: 39, paragraph [0080]) coupled one of over or under a perimeter of the low refractive index layer (44).
Regarding Claim 7, Noudo teaches an image sensor package comprising: 
a first side (Fig. 16: 21a, paragraph [0087]) of a substrate (Fig. 16: 21, paragraph [0073]) coupled to a digital signal processor (Fig. 16: Tr, paragraph [0074]; see also paragraph [0073]: “a peripheral circuit unit (not shown) disposed around the pixel region”) through a plurality of electrical contacts (Fig. 16: 29 & 32, paragraph [0087]); 
an image sensor (Fig. 16: PD (25 & 26), paragraph [0074]) coupled to the first side (21a) of the substrate (21); 
an underfill layer (Fig. 16: 36, paragraph [0079]) coupled over the substrate (21); 
a plurality of microlenses (Fig. 16: 43, paragraph [0087]) coupled over the image sensor (PD); and 
an optically transmissive cover (Fig. 16: 203, paragraph [0151]) coupled over the plurality of microlenses (43).
Regarding Claim 9, Noudo teaches the image sensor of claim 7, further comprising an adhesive (Fig. 16: 202, paragraph [0151]) and a low refractive index layer (Fig. 16: 44, 
Regarding Claim 11, Noudo teaches the image sensor of claim 9, wherein the low refractive index layer (44) comprises an acrylic resin, polymer resins, an inorganic filler, inorganic fillers, an aerogel material, or any combination thereof ([0091]).
Regarding Claim 13, Noudo teaches the image sensor of claim 9, wherein the low refractive index layer (44) comprises a refractive index of 1.2 ([0091]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists; see MPEP § 2144.05).

Claims 7, 10, 12, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Pub # 2018/0138225) of record.
Regarding Claim 7, Kim teaches an image sensor package comprising: 
a first side (upper side as pictured) of a substrate (Fig. 7: 30A, paragraph [0075]) coupled to a digital signal processor (Figs. 7 & 8: 210, paragraph [0042]) through a plurality of electrical contacts (Figs. 7 & 8: 248, paragraph [0049]); 
an image sensor (Fig. 4A: PD, paragraph [0053] within Figs. 4A & 8: 110, paragraph [0053]) coupled to the first side (upper side) of the substrate (30A); 
an underfill layer (not labeled; see Fig. 8: 424, paragraph [0101]: “Out of the internal space, a portion excluding the light-receiving space 424 may be filled with a mold layer. The mold layer may include an under fill layer filling the memory chip 30 and the logic chip 20.”) coupled over the substrate (30A); 
a plurality of microlenses (Fig. 8: 150, paragraph [0035]) coupled over the image sensor (PD); and 
an optically transmissive cover (Fig. 8: 420, paragraph [0097]) coupled over the plurality of microlenses (150).
Regarding Claim 10, Kim teaches the image sensor package of claim 7, wherein the image sensor (PD) is stacked over the digital signal processor (210) and the digital signal processor comprises a plurality of through silicon vias (TSV) (Figs. 3 & 8: 235, paragraph [0044]) therein.
Regarding Claim 12, Kim teaches the image sensor of claim 7, wherein a perimeter of the optically transmissive cover (420) is smaller than a perimeter of the substrate (30A).
Regarding Claim 21, Kim teaches the image sensor package of claim 7, wherein the digital signal processor (210) and the image sensor (PD) are coupled over the first side (upper side) of the substrate (30A).
Regarding Claim 22, Kim teaches the image sensor package of claim 21, wherein the image sensor (PD) is stacked over the digital signal processor (210) and the digital signal processor (210) is stacked over the substrate (30A).
Regarding Claim 23, Kim teaches the image sensor package of claim 7, wherein the underfill layer (not labeled; [0101] is between the substrate (30A) and the digital signal processor (210).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noudo (U.S. Pub # 2016/0013233) of record as applied to claim 1 above, and further in view of Suzuki (U.S. Pub # 2014/0284746) of record.
Regarding Claim 4, Noudo teaches the package of claim 1, and is silent with respect to wherein the low refractive index layer comprises a thickness less than 5 micrometers.
	Suzuki discloses an image sensor package comprising: 
a plurality of microlenses (Fig. 3: 10c, paragraph [0024]) coupled over a color filter array (CFA) (Fig. 3: 10b, paragraph [0024]); 
a low refractive index layer (Fig. 3: 30, paragraphs [0022] & [0031]) directly coupled to and over the plurality of microlenses (10c); 
wherein the low refractive index layer (30) comprises a thickness less than 5 micrometers (paragraph [0036]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “low refractive index layer comprises a thickness less than 5 micrometers” teachings of Suzuki to the device of Noudo because Suzuki discloses in paragraph [0036] that a thickness of a low refractive index planarizing layer is preferably within 
Further, Noudo discloses in paragraphs [0106]-[0107] that the layer thickness of the device, determined by the thickness of the low refractive index layer and additional layers, is adjusted so that the light collection point is on the light blocking film  in order to improve the separability of a phase difference detecting pixel. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the thickness of the low refractive index layer in order to optimize the functionality of the device, so as to arrive at the limitations of claim 4. See MPEP § 2144.05. Further, the specification contains no disclosure of either the critical nature of the claimed thickness of the low refractive index layer or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub # 2018/0138225) of record as applied to claim 7 above.
Regarding Claim 8, Kim teaches the image sensor package of claim 7, and is silent with respect to a mold compound directly coupled to the first side of the substrate and to two or more sides of each of the optically transmissive cover, the image sensor, the digital signal processor, and the underfill layer.
Kim discloses a mold compound (not labeled; see Fig. 8: 424, paragraph [0101]: “Out of the internal space, a portion excluding the light-receiving space 424 may be filled with a mold layer. The mold layer may include an under fill layer filling the memory chip 30 and the logic chip 20.”), an image sensor (Fig. 8: 110, paragraph [0053]), a digital signal processor (Fig. 8: 210, 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “mold compound directly coupled to the first side of the substrate and to two or more sides of the optically transmissive cover, the image sensor, the digital signal processor, and the underfill layer” teachings to the device of Kim because Kim discloses in paragraph [0079] that a mold can be an epoxy resin, and further discloses in paragraph [0100] that an adhesive may be an epoxy, such that the disclosed “mold layer” and the “adhesive 431” may jointly be considered a “mold compound” as claimed. Examiner notes that the claim does not require the “mold compound” to be a continuous element. Further, although Kim does not explicitly disclose direct coupling between the mold compound and at least two sides of each of the image sensor, the digital signal processor, and the underfill layer, Kim discloses the mold compound as being in the space directly adjacent to these elements. It would be obvious to form the “mold layer” as disclosed by Kim to be in contact with the image sensor, the digital signal processor, and the underfill layer in order to improve structural stability of the device package.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Noudo (U.S. Pub # 2016/0013233) of record as applied to claim 6 above, and further in view of Ford (U.S. Pub # 2006/0043515).
Regarding Claim 24, Kim teaches the image sensor package of claim 6, and is silent with respect to wherein the mask layer is directly coupled to the low refractive index layer.
	Ford discloses an image sensor package, comprising: 
a plurality of microlenses (Fig. 3B: 120, paragraph [0025]) coupled over a color filter array (CFA) (Fig. 3B: 119, paragraph [0028]);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “mask layer is directly coupled to the low refractive index layer” teachings to the device of Kim because Ford discloses in paragraph [0008] that forming a light blocking material (i.e., a mask layer) between lenses blocks substantially all light transmitted between the lenses, and thus reduces crosstalk and optical noise. Since Kim teaches the low refractive index layer is over and directly coupled to the plurality of microlenses, forming the mask layer over and directly coupled to the plurality of microlenses would result in the mask layer being also directly coupled to the low refractive index layer.

Response to Arguments
Applicant's arguments filed September 29, 2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s first argument (p. 7 line 22-p. 8 line 9), Applicant argues that the prior art of Noudo fails to teach the limitation “an adhesive directly coupled to and over the low refractive index layer” as recited in claim 1. Applicant argues that the “sealing resin 202” cited by Examiner is not an adhesive.
Examiner respectfully submits that by broadest reasonable interpretation, a “sealing resin” may be considered an adhesive. An adhesive may be defined as “a substance used for sticking objects together.” In the context of Fig. 13 of Noudo, “sealing resin 202” is adhered on one side to the “low n planarization film 201” and on the other side to the “sealing glass 203,” and may therefore be considered an adhesive between these two adjacent layers.
	Regarding Applicant’s second argument (p. 8 line 10-p. 9 line 2), Applicant argues that the prior art of Noudo fails to teach the limitation “wherein an optical performance of the image sensor package is substantially equivalent to a second optical performance of a second image sensor package comprising a cavity of air formed between a cover and a plurality of microlenses comprised in the second image sensor package” as recited in claim 1. Applicant points to paragraph [0061] of the Specification in support of unexpected results of the device structure with respect to optical performance.
	Examiner respectfully submits that the limitation in question is considered indefinite under 35 U.S.C. 112(b). Applicant fails to disclose the specifics of the “optical performance” or any details of the claimed “second image sensor package” other than “a cavity of air formed between a cover and a plurality of microlenses.” As a result, Examiner has no basis from which to judge the comparative optical performance of the claimed image sensor package versus the second image sensor package. The term “optical performance” would suggest to one of ordinary skill in the art that some sort of metric be used in comparison, but no such metrics are provided or defined in the original disclosure of the invention.
	Regarding Applicant’s third argument (p. 9 line 6-p. 10 line 2), Applicant argues that the prior art of Noudo fails to teach the limitations “a first side of a substrate coupled to a digital signal processor” and “an image sensor coupled to the first side of the substrate” as recited in claim 7. Applicant argues that because Noudo teaches the photodiode (cited in the rejection as equivalent to the claimed “image sensor”) is “formed in the entire region in the thickness direction of the semiconductor substrate” that Noudo fails to teach a substrate that is separate from an image sensor. Applicant argues that the limitations in question require three distinct and separate elements: a substrate, a digital signal processor, and an image sensor. Applicant further argues that newly added claims 21-23 further explain the relationship between the substrate, digital signal processor, and image sensor.
	Examiner respectfully submits that claim 7 does not recite that the image sensor must be a distinct and separate element from the substrate. The claim recites “an image sensor coupled to the first side of the substrate.” An element formed within a substrate may reasonably be considered to be coupled to a side of the substrate. Since it is possible to form elements within 
Applicant’s remaining arguments with respect to claims 8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurihara (U.S. Pub # 2018/0097029) discloses an image sensor package.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892